JUSTICE RARICK, dissenting: I respectfully dissent. While I agree with the majority that, contrary to the claimant’s assertion, the issue of whether an estoppel arose is a question of fact, I believe that the Commission’s decision was contrary to the manifest weight of the evidence, and that the circuit court’s finding that respondent was estopped from asserting the statute of limitations should be affirmed. Clearly, there is a factual dispute with respect to whether there was any discussion at the May 1985 meeting regarding the statute of limitations. Drake testified that he told claimant that he had three years from the date of the injury "to do something about it” and when that period would expire in this case. Claimant testified that no reference was made to the statute of limitations either by Drake or in the written offer. Bill Endicott, the employer’s general manager, testified that based upon the conversation between himself, claimant, and Drake, it was his understanding that the time in which claimant had to accept the offer would be extended until claimant had the opportunity to see Dr. Weber again. Introduced into evidence was a March 20, 1986, letter from Endicott to Drake stating, "We were unaware that the statute of limitations was about to be applied to this case[ ]” and "Due to misunderstanding and not being aware that this claim was about to be terminated because of the statute of limitations, possibly this claim should remain open and negotiation of a settlement be made.” This letter supports Endicott’s testimony with respect to his understanding of what was agreed to at the May 1985 meeting, and both corroborate claimant’s testimony that the parties agreed that claimant would see Dr. Weber again regarding the possibility of additional surgery before accepting the settlement offer. The defense of estoppel generally requires proof that claimant relied upon some acts or representations of the employer and had no knowledge or convenient means of knowing the true facts. (Pantle v. Industrial Comm’n (1975), 61 Ill. 2d 365, 371, 335 N.E.2d 491, 495.) There are, however, circumstances out of which an estoppel will arise even in the absence of outright misrepresentation. See City of Chicago v. Industrial Comm’n (1979), 75 Ill. 2d 270, 280, 388 N.E.2d 406, 411. The majority attempts to distinguish Molex and Kaskaskia on the basis that in the present case claimant was given a written settlement offer indicating when the offer would close nine months before the expiration of the limitations period. While it is true that the written offer given to claimant at the May 1985 meeting indicated that it would expire on February 9, 1986, it is also clear from claimant’s testimony and that of Bill Endicott that the nature of the discussion at this meeting was such that both were under the impression that despite the expiration date contained in the written offer, the insurer would extend the period of time claimant had to accept the offer until he had the opportunity to see Dr. Weber again. Claimant relied to his detriment on such representation. That Drake’s statements at the May 1985 meeting were such that they could reasonably give rise to such interpretation is supported by the testimony of respondent’s own manager, Endicott, who interpreted Drake’s statements the same way claimant did. Under such circumstances, I believe that claimant clearly established the defense of estoppel, and the circuit court was correct in reversing the decision of the Commission.